Citation Nr: 1750050	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-28 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating evaluation in excess of 20 percent, for diabetes mellitus type II (type 2 diabetes), with mild retinopathy, diabetic gastroparesis (claimed as stomach problems), and erectile dysfunction (Nehmer granted).

2.  Entitlement to a rating evaluation in excess of 60 percent, for respiratory defect and paresis of the left diaphragm residuals of phrenic nerve damage, secondary to pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1988.  He was the recipient of numerous service awards, including and not limited to, the Vietnam Service Medal, Vietnam Campaign Medal, and the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran initially filed the increased claims but died in September 2014, during the pendency of this appeal.  The appellant is his surviving spouse.  She has been substituted as the claimant for the purpose of processing this claim to completion.  The law was amended to permit substitution of claims when the original claimant dies during the pendency of the claim or appeal.  38 U.S.C.A. § 5121A (West 2014).  The amendment applies to pending claims on appeal where the death occurred on or after October 10, 2008.  The appellant duly filed a VA Form 21-534 (Application for DIC, Death Pension & Accrued Benefits by Spouse or Child), received by the RO in November 2014, which allows for substitution.  See 38 C.F.R. § 3.1010 (2017).


FINDINGS OF FACT

1.  The Veteran's type 2 diabetes did not require regulation of his activities.

2.  On pulmonary function testing, the Veteran demonstrated no lower than a pre-bronchodilator FEV-1 at 45 percent, predicted; FEV-1/FVC at 86 percent; and DLCO (SB) at 48 percent, predicted.  


CONCLUSIONS OF LAW

1.  The criteria for a rating evaluation in excess of 20 percent, for type 2 diabetes mellitus with mild retinopathy, diabetic gastroparesis and erectile dysfunction, have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2017).

2.  The criteria for a rating evaluation in excess of 60 percent, for respiratory defect and paresis of the left diaphragm residuals of phrenic nerve damage, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, DC 6840 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Type 2 Diabetes

The Veteran has been assigned a 20 percent rating for his type 2 diabetes, under 38 C.F.R. § 4.119, DC 7913.

Under DC 7913, a 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  Id.  A higher 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  Id.  A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  

The criteria for rating diabetes are conjunctive and successive; each higher rating includes the same criteria as the lower rating, plus distinct new criteria.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013).  "Regulation of activities" is required for all ratings in excess of 20 percent, and is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363 - 64 (2007).

In this case, the evidence does not show that the Veteran's diabetes required a regulation of activities.  Specifically, an August 2010 VA examiner found that the Veteran was not restricted from performing strenuous activities.  Rather, the Veteran denied having any issues with either hypoglycemia or ketoacidosis.  Moreover, an October 2011 VA examiner found that no regulation of activity was required, or even any restricted diet, was associated with the Veteran's diabetes.  This VA examination only reflects that the Veteran was prescribed insulin, with more than one injection per day.  

The Board takes note of a July 2011 treatment note, which were "patient discharge instructions" that required a diabetic diet, as well as "no heavy lifting or strenuous exercises."  This regulation of activities, however, was only for a temporary two-week period, and furthermore, there were no instructions that required insulin intake.  See Middleton, 727 F.3d at 1178 (holding that use of the conjunctive "and" in the 40 percent rating of DC 7913 necessitates that there are three elements that a veteran must satisfy to warrant such a rating) ; see also Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (finding that use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

Therefore, the overall weight of the evidence is against a finding that the Veteran's diabetes mellitus requires insulin, restricted diet, and additionally, regulation of his activities.  Therefore, a rating in excess of 20 percent for diabetes is not warranted.

Respiratory Defect and Paresis of Left Diaphragm Residuals of Phrenic Nerve Damage

The Veteran has been assigned a 60 percent rating for respiratory defect and paresis of the left diaphragm residuals of phrenic nerve damage, under 38 C.F.R. § 4.97, DC 6840 (2017).

Under the General Rating Formula for Restrictive Lung Diseases, for paralysis or paresis of the diaphragm (DC 6840), a 60 percent evaluation is warranted for Forced Expiratory Volume in One Second (FEV-1) of 40 to 55 percent, predicted; or FEV-1 to Forced Vitality Capacity (FVC) (FEV-1/FVC) of 40 to 55 percent; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 40 to 55 percent, predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.  A 100 percent evaluation is warranted for FEV-1 less than 40 percent predicted; or FEV-1/FVC less than 40 percent; or DLCO(SB) less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization); or episode(s) of acute respiratory failure; or required outpatient oxygen therapy.  Id.

In this case, none of the Veteran's treatment records or VA examination report have shown that the Veteran demonstrated a pre-bronchodilator FEV-1 of 39 percent or less, predicted; or FEV-1/FVC of 39 percent or less; or DLCO (SB) of 39 percent or less, predicted; or a maximum exercise capacity of 14 ml/kg/min or less of oxygen consumption, with cardiac or respiratory limitation; or right heart failure; or right ventricular hypertrophy; or pulmonary hypertension, shown by Echo or cardiac catheterization; or at least one or more episodes of acute respiratory failure; or required outpatient oxygen therapy.  

Rather, the evidence of record reflects, as shown, for example, in a December 2009 VA examination for respiratory problems, that the Veteran had no history of respiratory failure; had not been in the hospital for breathing problems in the previous few years, prior to the December 2009 VA examination; and that he was not on any medications for breathing at that time.  Moreover, the VA examiner concluded that the Veteran's service-connected respiratory illness, diaphragm paresis, had not been the source of frequent periods of hospitalizations since 1989.  Additionally, in an August 2010 VA examination for respiratory conditions, while discussing the Veteran's medical history, the VA examiner noted that the Veteran had not been assessed with his pulmonary condition since 2004.  The VA examination report further reflected that the Veteran had a history of non-productive cough, one or several times daily; occasional wheezing; and dyspnea on mild exertion.  Cardiac examination findings reflected no evidence of congestive heart failure or pulmonary hypertension, and pulmonary examination findings reflected left abnormal breath sounds, with decreased sounds.  On pulmonary function testing, the Veteran demonstrated pre-bronchodilator FEV-1 at 45 percent, predicted; FEV-1/FVC at 86 percent; and DLCO (SB) at 48 percent, predicted.  Additionally, the Veteran demonstrated post-bronchodilator FEV-1 at 47 percent, predicted; and FEV-1/FVC at 86 percent.  The VA examiner found no significant change in FEV-1 with inhaled bronchodilator, compared to prior findings from X-rays and/or treatment records.  Therefore, the Veteran's service-connected respiratory defect and paresis of the left diaphragm residuals of phrenic nerve damage more nearly approximate the schedular rating criteria for a 60 percent rating.

Finally, the Board has considered whether separate ratings are available under separate diagnostic codes, but finds that the evidence of record does not show that the Veteran has any other service-connected diseases of the respiratory system that a schedular rating evaluation has not already contemplated.

The Board is extremely grateful for the Veteran's honorable service.  However, the medical evidence of record does not support a finding for a rating in excess of 60 percent for respiratory defect and paresis of the left diaphragm.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not applicable, and thus, this claim must be denied.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. 3.102 (2017).  


ORDER

Entitlement to a rating, in excess of 20 percent, for type 2 diabetes, is denied.

Entitlement to a rating in excess of 60 percent, for respiratory defect and paresis of the left diaphragm residuals of phrenic nerve damage, is denied.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


